UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4915
TRAVIS VAUGHN NICKELSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                Cameron M. Currie, District Judge.
                            (CR-01-1105)

                      Submitted: April 17, 2003

                       Decided: May 6, 2003

          Before KING and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Eric William Ruschky, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. NICKELSON
                              OPINION

PER CURIAM

   Travis Vaughn Nickelson appeals from his conviction and thirty-
month sentence imposed following a guilty plea to uttering counter-
feit checks in violation of 18 U.S.C. §§ 513(a) and (2) (2000). Nickel-
son’s counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), in which he raises two issues: (1) whether the plea
hearing conducted pursuant to Fed. R. Crim. P. 11 was adequate, and
(2) whether the sentencing guidelines were properly applied. Finding
no reversible error, we affirm.

   The first issue raised in the Anders brief is the adequacy of the
Rule 11 hearing. Because Nickelson did not move to withdraw his
guilty plea in the district court, this court reviews the Rule 11 pro-
ceeding for plain error. See United States v. Martinez, 277 F.3d 517,
527 (4th Cir.), cert. denied, __ U.S. __, 123 S. Ct. 200 (2002). This
court indulges a strong presumption that a plea is final and binding
if the Rule 11 hearing is adequate. United States v. Puckett, 61 F.3d
1092, 1099 (4th Cir. 1995). We have reviewed the transcript of the
hearing conducted before the district court and are satisfied that Nick-
elson was afforded the protections of Fed. R. Crim. P. 11. Accord-
ingly, this claim merits no relief.

   Next, Nickelson argues the district court imposed an illegal sen-
tence by misapplying the sentencing guidelines. This court conducts
a de novo review of any legal interpretation of the guidelines and
reviews the underlying factual findings for clear error. United States
v. Williams, 977 F.2d 866, 869 (4th Cir. 1992); United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). We have reviewed the
district court’s application of the sentencing guidelines and find no
error. Nickelson’s sentence was the minimum in the applicable guide-
lines range, and there was no error in the determination of the range.
Moreover, the sentence did not exceed the maximum applicable under
the relevant statutes. Accordingly, we deny relief on this claim as
well.

  Finding no meritorious issues upon our review of the record pursu-
ant to Anders, we affirm the judgment of the district court. This court
                      UNITED STATES v. NICKELSON                        3
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED